Opinion issued May 18, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00422-CV
                            ———————————
      ALEXANDRIA LEWIS AND MICHAEL JOHNSON, Appellants
                                         V.
                    KEIDRA WALKER-SANNEH, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-23025


                          MEMORANDUM OPINION

      Appellants Alexandria Lewis and Michael Johnson appeal from a final

judgment signed on March 9, 2020. Appellants have neither paid for the clerk’s

record nor the required filing fee and have not established indigence for purposes of

appellate costs. See TEX. R. APP. P. 5, 20.1 (indigence), 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault); see also TEX. GOV’T

CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041; Order Regarding Fees Charged

in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the

Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158. Appellants

failed to respond to our notices of July 2, 2020 and July 30, 2020, that, should

appellants not pay the fee for the clerk’s record or the filing fee or establish

indigence, this appeal was subject to dismissal. See TEX. R. APP. P. 5 (allowing

enforcement of rule), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed

due to appellant’s fault), 42.3(c) (allowing involuntary dismissal of case).

Appellants have not responded to any of this Court’s notices.

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.




                                          2